MINISTERE DE L'ECONOMIE, DU PLAN, REPUBLIQUE DU CONGO
DE L'AMENAGEMENT DU TERRITOIRE Unité * Travail * Progrès
ET DE L’INTEGRATION eee

COMMISSION NATIONALE DES INVESTISSEMENTS

w_ D 8 1. 1 mepary con

CONVENTION D'ETABLISSEMENT À
ENTRE
LA REPUBLIQUE DU CONGO
ET

LA CONGOLAISE INDUSTRIELLE DES BOIS
ENTRE

La République du Congo,

Représentée par Monsieur Pierre MOUSSA, Ministre d'Etat, Coordonnateur du Pôle
Economique, Ministre de l'Economie, du Plan, de | Aménagement du Territoire et de
l'intégration,

Ci-après dénommée « le CONGO »,

D'une part,

ET
LA CONGOLAISE INDUSTRIELLE DES BOIS OLAM

Société anonyme avec conseil d'administration de droit congolais, domiciliée en République
du Congo, Ouesso, Département de la Sangha,

Immatriculée au Registre de Commerce sous le N° RCCM : CG-BZV-03 B 179,

NIU : M 2005110000375139,

Représentée par Monsieur Christian SCHWARZ., Directeur Général,
Ci-après dénommée « LA SOCIETE »,

D’autre part.

PREAMBULE

Vu la loi n°6 — 2003 du 18 janvier 2003 portant charte des investissements ;

Vu le décret n° 2003 — 57 du 22 avril 2003 portant création, attributions et composition de la
Commission Nationale des Investissements ;

Vu le décret n° 2004-30 du 18 février 2004 fixant les modalités d'agrément des entreprises
aux avantages de la charte des investissements ;

Vu la convention d'établissement n°00036/MEFB/CNI conclue le 20 mars 2008 entre la
République du Congo et la Congolaise Industrielle des Bois (CIB) ;

Vu la décision de la Commission Nationale des Investissements réunie en session le 06 juin
2011

Il a été convenu ce qui suit :

À 4

2/10
CHAPITRE 1:

pour ses activités portant

menuiserie industrielle.

CHAPITRE HI:

sur

DES ENGAGEMENTS DE LA SOCIETE

Article 2 : Les actionnaires ont intégralement libéré leurs apports en capital social à hauteur
de deux milliard trois cent soixante dix millions (2.370.000.000) de francs CFA reparti

DU REGIME ET DE LA DUREE D'AGREMENT

LA CONGOLAISE INDUSTRIELLE DES BOIS OLAM
dispositions des articles 28 et 29 de la charte des investissements tenant compte de ses lieux
d’exploitation (Pokola, Kabo, Loundoungou, Pikounda)

la

Article premier : LA CONGOLAISE INDUSTRIELLE DES BOIS OLAM
est agréée au régime général de la charte des investissements pour une durée de sept (7) ans
l'exploitation forestière,
commercialisation de bois et de produits de bois, la construction des maisons en bois, la

transformation et la

bénéficie également des

comme suit

Actionnaires Nombre Valeur | Valeur locale nationalité |
| | d'action | d'une | |
| | | action | |

; r' L =

Société TIMBER INTERNATIONAL SA 473993 | 5 000 2 369 965 000 Suisse |
| Robert HUNINK 5 | 5 000 25 000 Néerlandais î
| Thomas MEIER Le ke 5 000 10 000 Suisse |
| Total 474 000 5 000 2 370 000 000

Article 3 : La SOCIETE s’engage à réaliser et mener à bien, sauf cas de force majeur, la
réalisation du programme d'investissement ci-après:

3/10
Libellé 2011 | 2012 2014 2016 Montant
1- Construction Ha 7 E _ PTT
Administration A 280 000000 25 000 000 25 000 000 25 000 000 25 000 000 25 000 000 |____430 000 000 |
Logement et camps 150 000 000 | 100 000 000 | 150 000 000 150 000 000 | 100 000 000 150 000 000 |"
Sous total c 430 000 000 |__125 000 000 | 175 000 000 175 000 000 |__125 000 000 | 175 000 000
2- Equipements et Matériel d'exploitation PET: + ms,
2.1- Engins de forêt et routes [L ss ul
2 chargeurs type caterpillar 980 ou équivalent 280 000 000 | m 280 000 000 000 00û
2 chargeurs type caterpillar 966 ou équivalent 130 000 00 à 60000 000
2 débardeurs type caterpillar 545 ou équivalent 170 000 00 1170000 000 0 000 000 |
2 tracteurs à chenilles type caterpillar D6 R ou équivalent _ 190 000 000 FF ) 000 000
3 tracteurs à chenilles type caterpillar D7R ou équivalent 250 000 000 . vi} 250 000 000 750 000 000
2 niveleuses type caterpillar 140 ou équivalent ii à ke 150 000 000 us 150 000 000 300 000 000

| 2.2- Engins des industries et matériels d'industries

_3 chargeurs type caterpillar 966 ou équivalent

Manitou, Hyster Divers

50 000 000

Chaine de tranchage 7] 500 000 000 | 500 000 000
Menuiserie industrielle 100 000 000 100 000 000 w x
Modemisation optimisation et mise en norme de scienies 300 000 000 |__150 000 000

ongélation

2 000 000 000 |

‘curité — ISO. FSC

2 000 000 000 :

[30 000 000

200 000 000 |A

800 000 000

6600 000 000

iité = ISO. FSC En 3 30 000 000 “4 50 000 000 | 30 000 000
tal Equipements Æ 1 431 000 000 | 3 200 000 000 | 670 000 000 | 2 701 000 000 | __ 380 000 000 870 000 000 |
riel de Transport ‘ 5 E | Fee 3 LE | ru
rumier 170 000 000 | 170 000 000 1 170 000 000 |__ 85 000 000 |__ 170 000 000 |] 85 000 000 |___1 020 000 000
Transport engins E 12100 000 000 [ 100 000 000 200 000 000
Transport personn ge: 7 80000000 | 80 000 000 80 000 000 | ___ 80 000 000 80 000 000 120 000 000 |
[7 Transport déchets 130 000 000 | 65 000 000 L
Véhicules légers 70 000 000 | __100 000 000 60 000 000 60 000 000 60 000 000!
ou 2 bacs de franchissement _ 140 000 000 dit |__140 000 000 î x
Sous total transport k 450 000 000 |__ 515 000 000 | —_ 450 000 000 | 225 000 000 | 415 000 000 | 265 000 000 | __ 2 870 000 000
4- Matériel de bureau informatique et comm mS “Re RS 1
Matériel de bureau informatique et communication 60 000 000 | __ 40 000 000 50 000 000 |___ 50 000.000 | 50 000 000 50 000 000 30 000 000 350 000 000
[Sous total 60000000 | 40 000 000 | 50 000 000 | 50 000 000 | 50000000 | 0 |____ 50 000 000 350 000 000
général ee 2371 000 000 | 3800 000 000 | 3345 000 000 | 3 101 000 000 | 1 020 000 000 | 1 266 000 000 | 1 360 000 000 | 16 343 000 000 |

Article 4 : LA SOCIETE dispose d’une période de deux (2) ans, à compter de la date de
signature de la présente convention d'établissement, pour entamer le programme

d'investissement prévu à l’article 3

Toutes les difficultés rencontrées dans la réalisation du programme d'investissement devront

être notifiées par écrit au secrétariat de la Commission Nationale des Investissements

Article 5 : LA SOCIETE s'engage à maintenir les huit cent quatre vingt douze (892) emplois

existants et à cent soixante deux (162) emplois nouveaux suivant la répartition ci-après

[Désignation [2on1 | 2012 72013] 2014 2015 | 2016 | 2017 Total |
Cadres et AM _ Î : L
industries El | balle L. [1 2_|
| forèts | [ 1
l'ateliers_ | v: 1 D T 1 2_ |
| Administration Di; 1 | | | l 1 | 4 |
dispensaires | | | | | Il

cogénération ( ! SE: 1 l Il | __2
{Sous /total 1 1! 2 | € - ER
Ouvriers et Employés | Î | | E|

industries Sul | 10 | _10 il 10 10 | 10 65
[forèts 5 | Ï 5 l 5 [ 15
ateliers LUZ Î | 2 il 2 L 6
Administration F F4 Î 5 | UE 5 25 |
| dispensaires | | | | |

|cogénération si : 5 5 15 15 40 __ |
Sous /total 22 15 15 37 re 1 15 151
TOTAL GENERAL | 23 | 17 17 38 25 24 18 162

La Société communiquera chaque fois à l'Office National de l'Emploi et de la Main d'œuvre
(ONEMO) les informatioris sur les embauches réalisées dans le but du suivi de l’évolution des

emplois au Congo
Article 6 : La SOCIETE s'engage à se conformer à la législation du travail ainsi

qu’à la

convention collective applicable, pour l’obtention des contrats de travail et autorisations

d'emploi nécessaires à l'engagement du personnel.

Article 7 : La SOCIETE s'engage en matière d'embauche et de promotion, à qualifications

égales, à réserver la priorité aux travailleurs et aux cadres de nationalité congolaise.

Article 8: La SOCIETE s'engage à assurer la formation professionnelle des travailleurs

conformément à un planning de formation approuvé par le Ministère du Travail

Article 9: La SOCIETE s'engage à garantir la sécurité, l'hygiène et la santé
personnel, conformément à la législation du travail. Elle doit assurer la prévention en
avec les risques spécifiques de la société.

de son
rapport

Article 10: La SOCIETE s’engage à tenir une comptabilité régulière conformément aux lois

et règlements en vigueur au Congo.

La société devra transmettre à l’administration fiscale et au secrétariat permanent de la
Commission Nationale des Investissements, au plus tard le 30 avril de chaque année, les états
financiers de synthèse de l’exercice écoulé, sauf en cas d'obtention d’un report exceptionnel

de délai conformément aux dispositions du Code Général des impôts.

ZA

|
:
Le non respect de cette disposition est sanctionné conformément aux textes en vigueur.

Article 11: La SOCIETE s'engage à se conformer aux normes de qualité nationales et
internationales applicables aux biens et services, objet de ses activités.

Article 12 : La SOCIETE s'engage à respecter les dispositions législatives et réglementaires
sur l’environnement

La SOCIETE s'engage, à cet effet, à prendre les mesures nécessaires pour lutter contre la
pollution et autres nuisances liées à ses activités, conformément aux lois et règlements en
vigueur

Article 13: La SOCIETE s'engage à fournir au Secrétariat Permanent de la Commission
Nationale des Investissements toutes les informations permettant la réalisation du contrôle
des engagements pris dans le cadre de la présente convention

Article 14: La SOCIETE s'engage à s'acquitter de tous les droits et taxes non exonérés en
vigueur sur le territoire national.

Article 15: La SOCIETE s'engage à installer ou à adhérer à une infrastructure socio-
médicale ou autres adaptée aux besoins du personnel employé et leurs familles

Elle s'engage, en outre, à encourager l’organisation des loisirs par le développement de la
culture et des sports, en facilitant la création d'associations sportives.

Article 16: La SOCIETE a je libre choix de ses fournisseurs pour l'entretien et
l'exploitation de l'unité de production. Elle doit néanmoins faire usage en priorité des
consommables et services fournis par des entreprises congolaises pour autant que le prix, la
qualité et les conditions de livraison et de vente, par rapport aux consommables et services
disponibles de l’extérieur, soient compétitifs.

Article 17: La SOCIETE s'engage, dans le respect des textes en vigueur, à se
conformer scrupuleusement aux dispositions de la réglementation des changes de la
CEMAC relatives aux exportations et au rapatriement des recettes (articles 64, 65, 66,
67, 68, 69) du règlement n° 02000 CEMAC/UMAC/CM portant harmonisation de la
réglementation des changes dans les pays membres de la CEMAC.

CHAPITRE Hi : D] IGAGEMENTS A LA RE; INSABILITE
SOCIALE DE LA SOCIETE (RSE)

Article 18 : dans le cadre de la mise en place des plans d’aménagement, La SOCIETE
s'engage à mettre en place pour chacune de ses UFA un fond de développement pour financer
des projets socio-économiques au profit des communautés.

Le fond de chaque UFA sera alimenté par La SOCIETE par un versement de 200 FCF par
micommercial prélevé dans l'UFA. Les modalités de gestion du fond sont définies
conjointement entre l’ Administration et la société.

LA | :

6/10

CHAPITRE IV: DES GARANTIES ACCORDEES PAR LE CONGO

$ 1 : DES GARANTIES JURIDIQUES

Article 19 : Le Congo garantit à la SOCIETE, pendant la durée de la présente convention, la
stabilité des conditions contenues dans la présente convention d'établissement

Article 20: Le Congo garantit à la SOCIETE, à ses administrateurs et aux personnes
régulièrement employés par elle, qu’ils ne feront jamais et en aucune manière l’objet d’une
discrimination de droit ou de fait

$ 2 : DES GARANTIES FINANCIERES

Article 21 : Le Congo s'engage à autoriser, conformément à la réglementation des changes en
vigueur, le transfert à l'étranger

— des sommes nécessaires à couvrir les paiements pour l'importation d'équipements,
machines et outillages, pièces de rechange et matières consommables nécessaires au bon
fonctionnement de la Société, sous réserve qu’ils ne pourront pas être fournis par une
industrie locale à conditions égales de qualité, de prix et de délai de livraison ;

— des devises étrangères pour le paiement des services (management, assistance technique,
études spéciales, montage et autres) rendus par des fournisseurs et entrepreneurs étrangers,
engagés à  l’accomplissement de ces travaux dans le cadre de la
convention d'établissement ;

— du capital en cas de cessation d’activités de la Société du bénéfice régulièrement acquis
et des fonds provenant de cession ou de cessation d’activités de la société pour la part
des montants correspondant aux actions détenues par les étrangers :

— des salaires et émoluments perçus au Congo par les travailleurs étrangers employés par la
SOCIETE et leurs avoirs à leur départ définitif du Congo, sous réserve qu'ils se soient
: acquittés de leurs obligations fiscales

$ 3 : DES GARANTIES ECONOMIQUES

Article 22 : Sous réserve de la réglementation du commerce extérieur applicable à la zone
franc, et du respect des lois et règlements en vigueur au Congo, il ne pourra être fait
application à la SOCIETE, pendant la durée de la présente Convention, d'aucune mesure
impliquant directement ou indirectement une restriction quelconque :

- à la liberté du choix des fournisseurs, entrepreneurs et sous-traitants auxquels la
SOCIETE fera appel étant entendu qu’elle accordera priorité aux entreprises locales à
conditions égales de qualité de services, de qualification technique et de prix ;

- à la libre circulation sur le territoire du Congo des marchandises, matériels, machines,
équipements, pièces détachées et matières consommables quelle qu’en soit la provenance
ainsi que de tout produit de l'exploitation de la SOCIETE. Toutefois, les produits
internationalement prohibés et non autorisés par les textes en vigueur ne sont pas
concernés par les présentes dispositions.

70

$ 4 : DES GARANTIES ADMINISTRATIVES

Article 23 : Le personnel de la SOCIETE ainsi que leur famille devront se conformer à la
réglementation en vigueur en matière de police et de santé pour obtenir les titres de séjour
nécessaires

Le Congo s'engage en conséquence à ne provoquer ni édicter à l'égard de la SOCIETE
aucune mesure impliquant directement ou indirectement une restriction quelconque, sauf
application de la réglementation en vigueur

à la liberté d'embauche ou de licenciement du personnel ;
à l’exercice par tous les membres du personnel de la SOCIETE des droits fondamentaux
de la personne notamment : droit au travail, la liberté syndicale, la libre circulation

Le Congo s'engage en outre pendant la durée de la présente Convention à garantir les
mesures administratives nécessaires à son activité, notamment

- à délivrer, conformément à la réglementation en vigueur, toutes les autorisations
administratives nécessaires pour la construction des logements du personnel de la
SOCIETE ;

à maintenir sous réserve des clauses et conditions de reprises éventuelles figurant dans les
actes de cession, les titres des propriétés, de location et d'occupation des terrains détenus
par la SOCIETE pour les besoins de son exploitation

CHAPITRE IV : DES AVANTAGES FISCAUX ET DOUANIERS.

Article 24 : Pendant une période de sept (7) ans et ce, à compter de la date de signature de la
présente convention, la SOCIETE bénéficie de :

- la disposition de Code des douanes CEMAC relatives aux perfectionnements
actifs ;

- le taux global réduit à 5 % des droits et taxes de douanes et l’exonération de la
taxe sur la valeur ajoutée (TVA) pour l'acquisition d'équipements et matériels
d'exploitation forestière, de la scierie, de transformation de bois ainsi que les
matériels destinés à la fabrication des maisons en bois et à la menuiserie
industrielle;

- le taux global réduit à 5 % des droits et taxes de douanes et l’exonération de la
taxe sur la valeur ajoutée (TVA) pour l’acquisition des pièces de rechanges ;

- le taux global réduit à 5 % des droits et taxes de douanes et l'exonération de la
taxe sur la valeur ajoutée (TVA) pour l’importation des intrants, emballages,
produits de traitement, produits de marquages, peinture, cerclage, visserie
quincaillerie, colle, produits d’imprégnation, produits de traitement de surface
utilisés pour les productions destinées à l’exportation ou au marché local ;

- l'exonération de la taxe sur la Valeur ajoutée (TVA) sur le carburant et les
lubrifiants nécessaires à l'exploitation, au fonctionnement des industries et utilisés
pour la fourniture d'énergie des camps des travailleurs ;

- l'exonération totale des droits et taxes de douanes et l'exonération de la taxe sur la
valeur ajoutée (TVA) à l’exportation des produits de bois transformés.

8/10
Article 25 : Pendant une période de sept (7) ans et ce, à compter de la date de signature de la
présente convention, la SOCIETE bénéficie de :

- _ l’exonération totale de l’impôt sur les bénéfices des sociétés ;

-  l’exonération totale de la taxe spéciale sur les sociétés ;

-  l’exonération totale de la taxe forfaitaire sur les salaires versés aux travailleurs
nationaux ;
l'exonération totale de la taxe d'apprentissage pour chaque exercice que la société
consacrera à la formation et au perfectionnement de son personnel ;
l’exonération des taxes et redevances foncières ;
l'exonération des droits et taxes d'enregistrement ,
l'application du taux zéro de la taxe sur la valeur ajoutée (TVA) sur les produits
bois (meubles, maisons en bois) destinés au marché local ;
l'autorisation de procéder à des amortissements accélérés conformément au Code
Général des Impôts ;

- l'autorisation du report des résultats négatifs sur les trois exercices suivants.

Article 26 : Les sociétés chargées de la conception, du développement, de la réalisation, du
démarrage et de la gestion de LA SOCIETE restent soumises au régime du droit commun.

CHAPITRE V RESPECT ET DU CONTROLE DES ENGAGEMENTS

Article 27: Le respect des engagements contenus dans la présente convention
d’établissement est obligatoire, sauf cas de force majeure, conformément aux dispositions de
l’article 38 du décret n° 2004-30 du 18 février 2004 fixant les modalités d'agrément des
entreprises aux avantages de la charte des investissements

Le non respect des engagements par la Société entraîne l’application des sanctions prévues à
l’article 40 du décret susmentionné

Sont considérés comme cas de force majeure, les faits extérieurs à la Société, susceptibles
d’empêcher la réalisation normale de son programme

Toutefois, la grève issue d’un litige entre la société et son personnel à cause de la non
observation de la législation du travail ne peut être considérée comme cas de force majeure

Article 28 : Pendant la durée de la convention d’établissement, des équipes assermentées
réaliseront, chaque année, un contrôle physique et comptable.

Article 29 : La SOCIETE s'engage à faciliter l’accès des équipes de contrôle à ses
installations et à mettre à leur disposition tous les documents nécessaires à la réalisation des
opérations de contrôle.

Elle s’abstiendra de toute attitude de refus ou du blocage dudit contrôle

À u

9/10
CHAPITRE VI : DE L’ARBITRAGE ET DES DISPOSITIONS DIVERSES

Article 30 : En cas de différends graves nés de l’application des dispositions de la présente
convention d’Etablissement, les deux parties recherchent en premier lieu un règlement à
l’amiable

En cas de désaccord persistant, il sera fait application des dispositions de l’article 37 de la loi
n° 6-2003 du 18 janvier 2003 portant charte des investissements

Article 31 La présente convention d'établissement annule et remplace toutes les dispositions
antérieures notamment la convention d'établissement n°000036/MEFB/CNI du 20 mars 2008

Article 32 : La présente convention d'établissement est établie en trois (3) originaux Elle
prend effet à compter de la date de signature, et sera publiée et communiquée partout où

besoin sera.-

Fait à Brazzaville, le 4 JUL 2011

POUR LA SOCIETE : POUR LA REPUBLIQUE DU CONGO :

Le Directeur Général, Le Ministre d'Etat, Coordonnateur du Pôle |
Economique, Ministre de l'Economie, du Plan, de
l’Aménagement du Territoire et de l’Intégration,

|

10/10
